Citation Nr: 1743799	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1964 to November 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decisions by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for hypertension.

In May 2015 and May 2016, the Board remanded the issue for  additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

 

REMAND

In May 2015, the Board remanded the Veteran's claim so that he could undergo an examination where a clinician would provide an opinion as to whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  

In its May 2016 remand, the Board found that the August 2015 medical opinion was inadequate because the rationale was not sufficient.  Additionally, the Board found that the examiner did not address evidence submitted by the Veteran, or an Institute of Medicine study addressing hypertension and exposure to herbicides.  The Board directed the AOJ to comply with the May 2015 remand by ordering another examination.  As no development was conducted subsequent to the remand, there has not been substantial compliance with the Board's remand directives.

A Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71  (1998).  As the May 2016 remand orders were not substantially complied with, a remand is warranted.    

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to include records of his initial treatment for hypertension in the 1970s.

2. Then, after any records are received, provide the Veteran's claims file to a qualified clinician to provide a clinical opinion as to the following:

a. Whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed hypertension had its clinical onset during the Veteran's active duty, manifested within one year of his separation from service, or is otherwise related to such service, to include his presumed herbicide agent exposure.

It is not sufficient for the clinician to conclude that hypertension is not related to herbicide agent exposure because hypertension is not listed among the conditions presumed to be due to exposure to herbicide agents.  

b. Whether the Veteran's hypertension is at least as likely as not caused by his service connected PTSD.

c. Whether the Veteran's hypertension is at least as likely as not aggravated by his service connected PTSD.

The examiner should consider the pertinent evidence to include: the service treatment records, post service records, and the seven articles hyperlinked in the Veteran's April 2016 Informal Hearing Presentation.  In addition, the examiner should review the following reports available online: Prospective Study of Post Traumatic Stress Disorder Symptoms and Coronary Artery Disease in the Normative Aging Study; Veterans and Agent Orange: Update 2006, Institute of Medicine 557-60 (2007); Veterans and Agent Orange: Update 2010, Institute of Medicine 694 (2011); Veterans and Agent Orange: Update 2012, Institute of Medicine 862-63 (2014) and VA Research Currents, U.S. Department of Veterans Affairs, Study adds evidence on link between PTSD, heart disease (March 31, 2015), http://www.research.va.gov/currents/spring2015/spring2015-8.cfm).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3. Thereafter, the RO should readjudicate the remaining issue on appeal, to include consideration of all additional evidence received since the most recent supplemental statement of the case.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

